     Case 1:20-cv-00178-ECM-SRW Document 7 Filed 05/20/20 Page 1 of 1




                  IN THE DISTRICT COURT OF THE UNITED STATES
                      FOR THE MIDDLE DISTRICT OF ALABAMA
                               SOUTHERN DIVISION

THOMAS HALSEY,                                 )
                                               )
     Plaintiff,                                )
                                               )
     v.                                        ) CIVIL ACT. NO. 1:20-cv-178-ECM
                                               )               (WO)
HENRY BINFORD, et al.,                         )
                                               )
     Defendants.                               )

                               OPINION and ORDER

      On April 13, 2020, the Magistrate Judge entered a Recommendation (doc. 6) to

which no timely objections have been filed. After an independent review of the file and

upon consideration of the Recommendation, it is

      ORDERED that the Recommendation of the Magistrate Judge is ADOPTED,

and this case is DISMISSED without prejudice prior to service under 28 U.S.C. §

1915(e)(2)(B)(i).

     A separate Final Judgment will be entered.

     Done this 20th day of May, 2020.


                                       /s/ Emily C. Marks
                                 EMILY C. MARKS
                                 CHIEF UNITED STATES DISTRICT JUDGE
